i          i       i                                                                           i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00299-CR

                                          IN RE Gary WARREN

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 3, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 21, 2009, relator Gary Warren filed a petition for writ of mandamus, seeking to

compel the trial court to rule on his pro se post-conviction petition for writ of habeas corpus. Relator

contends he is being “illegally restrained of his liberty by [the] sheriff.” In 2009, relator was

convicted of assault and was sentenced to ten months’ confinement.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. 1991); see also TEX . CODE CRIM . PROC. ANN . art. 11.07 (Vernon Supp.




         … This proceeding arises out of Cause No. 204058, styled State v. Gary Warren, in the County Court at Law
           1

No. 7, Bexar County, Texas, the Honorable Monica Guerrero presiding.
                                                                                        04-09-00299-CR

2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus.

       Accordingly, relator’s petition is dismissed for lack of jurisdiction.

                                                               PER CURIAM

DO NOT PUBLISH




                                                  -2-